                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   UNITED STATES OF AMERICA,                                  No. CR 13-0794-003 WHA
                                                                         11
United States District Court




                                                                                             Plaintiff,
                               For the Northern District of California




                                                                         12     v.                                                       ORDER TO SHOW CAUSE
                                                                         13   RUBEN ALEJANDRO QUIROZ,
                                                                         14                  Defendant.
                                                                         15                                              /

                                                                         16          Defendant, represented by counsel, has moved to vacate, set aside, or correct his
                                                                         17   sentence. The motion and case files do not “conclusively show” that defendant is not entitled to
                                                                         18   relief. See 28 U.S.C. § 2255. The government is ORDERED TO SHOW CAUSE within
                                                                         19   SEVENTY-FIVE DAYS why the motion should not be granted, if that is its position, and to
                                                                         20   file then all portions of the record relevant to the motion. If the government opposes the
                                                                         21   motion, defendant shall have FORTY-FIVE DAYS from submission of the opposition to reply.
                                                                         22
                                                                         23          IT IS SO ORDERED.
                                                                         24
                                                                         25   Dated: December 26, 2018.
                                                                         26                                                            WILLIAM ALSUP
                                                                                                                                       UNITED STATES DISTRICT JUDGE
                                                                         27
                                                                         28
